Title: Thomas Jefferson’s Notes on Poplar Forest Survey, [after 17 December 1817], document 10 in a group of documents on Survey of Poplar Forest Boundaries, 27 November 1817
From: Jefferson, Thomas
To: 


                        
                            after 17 Dec. 1817
                        
                        according to the survey of Dec. 17.
                        to plat the vacant land between P.F. & Cobb’s.
                        Begin at the w.o. ∠  in the S. end of the S. 50. E. line.
                        
                            
                                ✓
                                N. 75 E. 59. po. to the old spring poplar side line.
                            
                            
                                ✓
                                sa. co. 9. po. to locust stake in his field. in all 68. po.
                            
                            
                                
                                 [note this  course contind passes a chesnut side line
                            
                            
                                ✓
                                    at 38½ po. and passes then a hiccory side line to
                            
                            
                                ✓
                                    the r.o. pointer in Cobb’s path 10.88 in all 49.38 po.
                            
                            
                                
                                    which is the breadth of the vacant land.]
                            
                        
                        
                        then beginning again at the same w.o. ∠
                        
                            
                                ✓
                                S. 50. E. 22½ to a w.o. stump.
                            
                            
                                ✓
                                N. 70. E. 3½ po. into the road and along it
                            
                            
                                ✓
                                S. 50. E. 49.36 crossing Cobb’s path 2. po. short of the end of ye course
                            
                            
                                ✓
                                S. 73. W E. 25½ [by protraction]
                            
                            
                                
                                S. 62. W. 62. po. to Clarke’s corner chesnut
                            
                            
                                
                                N. 62. E. 35½ po. by protraction to Cobb’s corner near my fork
                            
                            
                                
                                then a strait line to the locust stake in his field which by protraction gives S.  42¾ E. 71¼ po. & the pat. calls for S. 37 E. 64.
                            
                        
                        
                        Note the Surveyor, instead of finding N. 62. E. by protraction must go to Clarke’s ∠ r.o. &  measure course & distance to Clarke’s ∠ chesnut, then  continue that course the complement of what Clarke’s part leaves of the patent 134. po. for Cobb if Clarke’s part of the line is 72. po. as we made it, Cobb’s part will be 62. po.
                        then he is to run from this terminn to the locust stake in Cobb’s field
                        then from the same termination continue N. 62 E. to the P.F. S. 38. E. line
                    